Citation Nr: 0636215	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from August 1947 to August 
1951.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In his March 2004 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a visiting Veterans Law 
Judge (VLJ) of the Board.  This type of hearing is often 
called a travel Board hearing.  The travel Board hearing was 
scheduled, but in August 2004 the veteran withdrew his 
request for a hearing.  There are no other hearing requests 
of record, so the Board deems his request for a hearing 
withdrawn.  See 38 C.F.R. § 20.704(e) (2006).

As will be explained below, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
Unfortunately, upon reopening, further development is needed 
before rendering a decision on the merits.  So the claim of 
entitlement to service connection for bilateral hearing loss 
is being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  In a June 1961 decision, the Board denied the veteran's 
claim for service connection for bilateral hearing loss.

2.  Evidence added to record since the Board's June 1961 
decision is new, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant of other evidence previously considered, and 
when viewed by itself or in the context of the entire record, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for hearing loss.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's tinnitus is causally or 
etiologically related to his service in the military.

4.  Clear and unmistakable evidence shows that bilateral pes 
planus existed prior to service, and was not aggravated by 
service.

5.  There is no competent medical nexus evidence of record 
indicating the veteran's low back disorder is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

1.  The June 1961 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 5108 and 7104 (West 2005); 38 C.F.R. §§ 3.156 (as in 
effect prior to August 29, 2001) and 20.1100 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7104 (West 2005); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2001 & 2006).

3.  Tinnitus was not incurred in, or aggravated by, active 
military service, nor may tinnitus, when an organic disease 
of the nervous system, be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).

4.  Bilateral pes planus was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2006).

5.  A low back disability was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a January 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims for service connection and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims.

The Board realizes this letter did not indicate that new and 
material evidence was first required to reopen his claim for 
bilateral hearing loss.  However, since the decision finds 
that new and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss, 
further development with regard to VA's duties to notify and 
assist as to the claim to reopen would serve no useful 
purpose.  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v Nicholson, 
20 Vet. App. 1 (2006), on this matter, as any error in notice 
timing and content is harmless.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) .

The January 2002 letter failed to discuss the law pertaining 
to the assignment of a disability rating or an effective date 
in compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claims for service 
connection for tinnitus, bilateral pes planus and a low back 
disorder, no disability rating or effective date will be 
assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

And, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claims.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical records, 
private medical records, and VA examination reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the lay statements and medical reports of 
record for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

I.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for Bilateral Hearing Loss

Legal Criteria

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the veteran filed 
his claim to reopen prior to this date, the earlier version 
of the law, as outlined below, remains applicable in this 
case.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Analysis

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was adjudicated by the Board in a June 
1961 decision.  That decision was not appealed and is final.  
See 38 U.S.C.A. § 7104.  The preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.

The evidence of record at the time of the last final Board 
decision in June 1961 included the veteran's service medical 
records and an April 1960 VA examination report.  The service 
medical records do not reveal any treatment for or 
manifestations of an ear condition or hearing loss.  His 
separation examination showed hearing acuity of 15/15 by 
conversational voice.  

At the April 1960 VA examination, the veteran complained of 
partial deafness in the left ear, with rare tinnitus.  
Examination of the ears showed slightly retracted tympanic 
membranes bilaterally.  Audiometric evaluation showed organic 
loss of hearing by 10 decibels in the left ear and 94 percent 
speech discrimination ability.  His right ear hearing acuity 
was normal.  The diagnosis was partial deafness, mild, 
perceptive type.  X-rays were negative for skull fractures or 
other deformities.  Lay statements submitted by the veteran 
indicated that the veteran had difficulty hearing since his 
military service.  

The evidence added to the record subsequent to the final 
Board decision in June 1961 include several nexus statements 
from VA physicians, which provide medical opinions as to the 
etiology of the veteran's hearing loss and its relation to 
his military service.  This evidence was not of record at the 
time of the final Board decision in 1961.  As the December 
2001 and February 2004 VA physicians' nexus statements 
provide medical opinion as to the relationship between the 
veteran's hearing loss and his service, this evidence is not 
cumulative and redundant of the evidence in the claims file 
at the time of the Board's decision in June 1961.  Thus the 
evidence is considered "new."  

As stated above, evidence must be both new and material.  To 
be material, the evidence must bear directly and 
substantially upon the specific mater under consideration, 
and when viewed in the context of the record as a whole, be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The basis of the Board's 
denial in 1961 was that the medical evidence of record only 
referred to the veteran's period of service and to post-
service evaluation and treatment, and did not show a 
relationship between the veteran's post-service mild hearing 
loss to his military service.  However, the December 2001 VA 
medical record and the February 2004 VA examination report 
address the issue of whether the veteran's hearing loss was 
incurred or aggravated during his military service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

The December 2001 VA medical record provides an opinion that 
there is a relationship between the veteran's service and his 
hearing loss.  And, while the February 2004 VA medical 
opinion ultimately determines the veteran's current bilateral 
hearing loss is unrelated to his military service, 
this is an issue of the ultimate probative value of this 
evidence - not whether it is nonetheless sufficient to 
reopen his claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (where the Federal Circuit Court noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.).  These VA physicians' opinions bear 
directly and substantially on the question before the Board, 
that is, whether the veteran has bilateral hearing loss that 
is related to service.  Hence, they are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Thus, the VA physicians' statements satisfy 
the materiality requirements of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence has been received 
subsequent to the final Board denial in June 1961.  As such, 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.

II.  Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for tinnitus, bilateral 
pes planus, and a low back disorder, so they must be denied.  
38 C.F.R. § 3.102.  

Tinnitus and Low Back Disorder

The veteran's service medical records are entirely negative 
for any complaint, treatment, or diagnosis of tinnitus or a 
low back disorder.  The veteran did not report any complaints 
referable to his ears or back, or mention residuals of any 
previous injuries to them in the manner now alleged, 
including during his military separation examination.  This 
is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged injuries in question, when there was no incentive - 
financial or otherwise - to fabricate information for 
personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56.

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from active military service and the 
initial diagnosis of tinnitus and a low back disorder.  In 
fact, the evidence of record clearly demonstrates that he did 
not have relevant symptoms or receive treatment for tinnitus 
until his first VA examination in April 1960, over 9 years 
after his service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
Likewise, the medical evidence of record indicates that the 
veteran was first treated for his low back in 1990 or 1991, 
nearly 40 years after his military service, and subsequent to 
injuring his back in a motor vehicle accident.  See 
38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of 
a chronic disorder are not service connected where they are 
clearly attributable to intercurrent causes).

Also, although the medical evidence of record shows that the 
veteran currently has chronic back pain due to spinal 
stenosis, the veteran has not provided any medical evidence 
of record showing that his current back disorder was caused 
or aggravated by the veteran's military service.  In fact, 
the medical evidence of record attributes his complaints of 
back pain to a post service motor vehicle accident and to a 
post service fall on ice.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

Likewise, the February 2004 VA examiner found that the 
veteran did not have tinnitus due to military noise exposure 
or his bilateral hearing loss.  The VA examiner also noted 
that it was unclear whether the veteran even had tinnitus.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Bilateral Pes Planus

The initial question is whether the veteran's bilateral pes 
planus was present prior to service.  The record discloses 
that the veteran's induction examination in August 1947 was 
normal, with a normal clinical evaluation of the feet.  In 
Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated 
that the presumption of soundness attaches only where there 
has been an induction medical examination, and where a 
disability for which service connection is sought was not 
detected at the time of such examination.  The Court noted 
that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2006).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches.  

However, the medical evidence of record clearly and 
unmistakably shows that the veteran had bilateral pes planus 
prior to service.  In this regard, the Board notes that the 
veteran's service medical records show that he was diagnosed 
with bilateral pes planus 5 days after his entrance 
examination.  The examining provider found that the 
"presumptive test" was negative.  Similarly, upon review of 
the veteran's claims file, the February 2004 VA examiner 
found that the veteran's pes planus preexisted his military 
service.  The Board concludes, accordingly, that bilateral 
pes planus was present prior to service.  As discussed above, 
VA has a duty to demonstrate by clear and unmistakable 
evidence that a disease or injury existed prior to service 
and was not aggravated in service under 38 U.S.C. § 1111 
prior to, the veteran's requirement to show an increase in a 
pre-existing disability under 38 C.F.R. § 3.306(b).  In other 
words, VA must now show by clear and unmistakable evidence 
that the veteran's preexisting bilateral pes planus was not 
aggravated by his service, in order to rebut the presumption 
of soundness on induction.  

The service medical records do not show that the veteran was 
treated for complaints related to his feet during his 
military service.  And, the veteran's separation examination 
report, dated in August 1950, was normal, with a normal 
clinical evaluation of the feet.  The Board likewise notes 
that the veteran did not make any complaints related to his 
feet at his discharge.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the alleged incidents in question, 
when there was no incentive - financial or otherwise - to 
fabricate information for personal gain.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).  In view of the 
foregoing, the Board finds that the service medical records, 
at most, document only that the veteran had been diagnosed 
with bilateral pes planus, which was present prior to 
service.  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service so as to establish chronic 
aggravation.  See Savage, supra (requiring medical evidence 
of chronicity and continuity of symptomatology).  Instead, it 
appears that the veteran was not treated again for his 
bilateral pes planus until 2001, nearly 50 years after his 
active duty service in the military had concluded.  
Furthermore, upon review of the veteran's claims file, the 
February 2004 VA examiner found that the veteran's bilateral 
pes planus pre-existed his military service, but that it was 
not aggravated during his military service.  

In sum, the Board finds that there is clear and unmistakable 
evidence that the veteran's bilateral pes planus preexisted 
service, and that it was not aggravated by service.  As such, 
the presumption of soundness on induction as to bilateral pes 
planus has been rebutted.  See 38 U.S.C.A. § 1111.  In order 
for service connection to be established for bilateral pes 
planus, it must now be determined whether the record 
establishes that the pre-existing bilateral pes planus 
underwent increase in severity beyond the normal progression 
of the disability.  

As noted above, the service medical records demonstrate the 
veteran was diagnosed with bilateral pes planus shortly after 
his entrance into service, but that these records are 
negative for complaints of or treatment for bilateral pes 
planus during his service.  Similarly, his service medical 
records fail to document any changes in his bilateral pes 
planus during his military service or at his separation 
examination.  Further, the February 2004 VA examiner found 
that the veteran's bilateral pes planus did not chronically 
worsen or increase in severity during or as a result of his 
service in the military.  The VA examiner explained that the 
veteran's failure to voice any complaints during his service, 
or for nearly 50 years thereafter indicates that his 
bilateral pes planus did not advance during his military 
service.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  

In view of the foregoing, the Board finds that the competent 
clinical evidence of record also fails to demonstrate an 
increase in the pre-existing bilateral pes planus during 
service pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  

In summation, with regard to bilateral pes planus, the Board 
finds that the presumption of soundness on entrance into 
service, as to bilateral pes planus, is rebutted by clear and 
convincing evidence that bilateral pes planus existed prior 
to service, and was not aggravated by service, pursuant to 38 
U.S.C.A. § 1111, and that the pre-existing bilateral pes 
planus did not undergo an increase in service so as to 
constitute aggravation pursuant to 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306.



Conclusion

The only evidence portending that the veteran's tinnitus, 
bilateral pes planus, and low back disorder are in any way 
related to his service in the military comes from him 
personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of these conditions.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so these claims must be denied because the 
preponderance of the evidence is unfavorable.  See 38 C.F.R. 
§ 3.102.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss, and 
to this extent, the appeal is granted.

The claim for service connection for tinnitus is denied.

The claim for service connection of bilateral pes planus is 
denied.

The claim for service connection of a low back disorder is 
denied.




REMAND

A preliminary review of the record on appeal indicates that 
not all of the veteran's service personnel records are on 
file.  The veteran's service medical records are available.  
It appears the RO did not make a "reasonable effort" to 
obtain the veteran's service personnel records, morning 
reports, or any other relevant records pertaining to his 
active military service from the National Personnel Records 
Center (NPRC) or other sources.  Such records could be used 
to confirm that he experienced excessive noise exposure 
during his military service, as alleged.  If the RO did make 
a reasonable effort to obtain these records, but they were 
unobtainable, there is nothing in the claims file confirming 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b).  

The veteran also has not been provided a VA compensation 
examination regarding his claim.  While the Board 
acknowledges that the veteran was evaluated by a VA 
audiologist in December 2001, and that a VA examiner provided 
a medical opinion in February 2004, neither report indicated 
whether the veteran currently has sufficient hearing loss to 
meet the threshold minimum requirements of 38 C.F.R. § 3.385 
(impaired hearing is considered a disability when the 
auditory threshold in any frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent).  In 
addition, the medical evidence of record also is inconclusive 
concerning the etiology of his bilateral hearing loss.  The 
December 2001 VA medical provider stated that the veteran's 
hearing loss was more likely than not attributed to his 
military noise exposure, based on the veteran's report of 
combat-related  noise exposure.  However, the VA examiner, 
who provided the February 2004 opinion, found that the 
veteran had mild bilateral hearing loss due to in-service 
noise exposure, but that the veteran's hearing loss was 
exacerbated by post-service occupational noise exposure.  

The Board finds that additional VA audiological examination 
and nexus opinion would be useful in determining whether the 
veteran's current bilateral hearing loss meets the threshold 
minimum requirements of § 3.385 to be considered a disability 
according to VA standards and, if it does, whether it is 
causally or etiologically related to his service in the 
military.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

While the Board acknowledges that the veteran was apprised as 
to the first three elements of a service connection claim in 
a January 2002 letter, he has not been informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
nor has he received an explanation as to the type of evidence 
necessary to establish both a disability rating and an 
effective date.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  Therefore, 
the Board finds that the claim must be remanded for 
compliance with the VCAA and recent case law.



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
reopened claim on appeal for service 
connection for hearing loss, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  Request the veteran's service 
personnel records from the appropriate 
federal agencies, including the NPRC.  If 
no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of this.
 
3.  Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine whether he currently has 
sufficient bilateral hearing loss to meet 
the threshold minimum requirements of 
38 C.F.R. § 3.385.  If he does, 
the designated examiner is then requested 
to offer an opinion as to whether it is 
at least as likely as not (i.e., 50-
percent or greater probability) the 
current bilateral hearing loss is related 
to his service in the military - but, in 
particular, to any excessive noise 
exposure he may have sustained while in 
the military.  To assist in making this 
important determination, have the 
designated examiner review the relevant 
evidence in the claims file, including 
the veteran's service medical and 
personnel records, the December 2001 VA 
audiology report, and the February 2004 
VA examiner's opinion.  Also have the 
examiner take into consideration the 
veteran's medical, occupational, and 
recreational history prior to and since 
his active service.  If, per chance, 
an opinion cannot be provided without 
resorting to speculation, please 
expressly indicate this in the report of 
the evaluation.

4.  Then readjudicate the veteran's 
reopened claim of entitlement to service 
connection for bilateral hearing loss in 
light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the claim to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


